Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page1lof9 Page ID#:1

oOo fF ~sS DW wr FP WD NHN

Ne NB pe NF BO RO BRD BRD ORDO RR eet
oOo sD HN Oe mR BH NY YS OULU OmlULULUlUmMOlULUmaGA SOU OUCUlUa ODL OK CU

MCFARLIN LLP

Timothy G. McFarlin (State Bar No. 223378)

Email: tim@mcfarlinlaw.com

 

Jarrod Y. Nakano (State Bar No. 235548)

Email: jarrod@mctarlinlaw.com
4 Park Plaza, Suite 1025

Irvine, California 92614
Telephone: (949) 544-2640
Fax: (949) 336-7612

Attorneys for Plaintiff
VERONICA MATHIAS

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

VERONICA MATHIAS, an
Individual,

Plaintiff,

Vv.
REDONDO BEACH PROPERITES,
INC., a California corporation; and
DOES 1-100,

Defendant.

 

 

Case No.:

COMPLAINT FOR:

1. VIOLATIONS OF THE
AMERICANS WITH DISABILITIES
ACT OF 1990, 42 U.S.C. §12181, ET
SEQ.; AND

2. VIOLATIONS OF THE UNRUH

CIVIL RIGHTS ACT, CALIFORNIA
CIVIL CODE § 51, ET SEQ.

-|-

 

 

COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 2of9 Page ID #:2

 

 

1 Comes now Plaintiff VERONICA MATHIAS (“Plaintiff”), who complains
2 | and alleges of Defendant REDONDO BEACH PROPERTIES, INC. (“Defendant”)
3 | as follows:
4 PARTIES
5 | 1. Plaintiff is an adult California resident. Plaintiff has a Disabled Person
6 | Parking Placard issued to her by the State of California. Plaintiff is substantially
7 | limited in performing one or more major life activities, including but not limited to:
8 | walking, standing, ambulating and sitting. As a result of these disabilities, Plaintiff
9 | relies upon mobility devices to ambulate. With such disabilities, Plaintiff qualifies
10 | as a member of a protected class under the Americans with Disabilities Act
11 | (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set
12 | forth at 28 C.F.R. §§ 36.101, et seq.
13 || 2. Plaintiff brings this action acting as a “private attorney general” as permitted
14 | under the American with Disabilities Act of 1990 (“ADA”) to privatize
15 | enforcement of the ADA without the American tax payer(s) bearing the financial
16 | tax burden for such action.
17 | 3. Plaintiff is informed and believes and thereon alleges that Defendant,
18 | conducts and operates its business at the property located at 633 N. Pacific Coast
19 | Hwy, Redondo Beach, CA 90277 (“Property”). Defendant operates a “Redondo
20 | School of Dance and Music” (“Business”), which is a facility open to the public, a
21 | place of public accommodation, and a business establishment
221 4. Plaintiff is informed and believes and thereon alleges that Defendant
23 | REDONDO BEACH PROPERITES, INC., is the owner of the subject Property.
24 || 5. Plaintiff does not know the true names of Defendant, their business
25 | capacities, their ownership connection to the subject property and business, or their
26 | relative responsibilities in causing the access violations herein complained of, and
27 | alleges a joint venture and common enterprise by all such Defendant. Plaintiff is
28 | informed and believes that the Defendant herein, including Does | through 100,
-2-
COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 3o0f9 Page ID#:3

 

 

 

 

1 | inclusive, is responsible in some capacity for the events herein alleged, or is a
2 | necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
3 || when the true names, capacities, connections, and responsibilities of the Defendant
4 | and Does 1 through 100, inclusive, are ascertained.
5 JURSIDICTION AND VENUE
6 | 6. This Court has subject matter jurisdiction over this action pursuant to 28
7 | U.S.C. §§ 1331 and 1343(a)(3-4) for violations of the Americans with
8 | Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. “ADA").
9 | 7. This court has supplemental jurisdiction over Plaintiff's non-federal claims
10 | pursuant to 28 U.S.C. § 1367, because Plaintiffs Unruh Civil Rights Act
11 | (‘UCRA”) claims are so related to Plaintiff's federal ADA claims in that they have
12 | the same nucleus of operative facts and arising out of the same transactions, they
13 | form part of the same case or controversy under Article II] of the United States
14 | Constitution.
15 | 8. Venue is proper in this court pursuant to 28 U.S.C, §1391 because the real
16 || property which is the subject of this action is located in this district and because
17 | Plaintiff's causes of action arose in this district.
18 GENERAL ALLEGATIONS
19 | 9. Plaintiff went to the Business on or about August 13, 2019 to inquire about
20 | registering in a music course.
21 | 10. Parking spaces are one of the facilities, privileges and advantages reserved by
22 | Defendant to persons at the property serving the Business.
23 | 11. Unfortunately, although parking spaces were one of the facilities reserved for
24 || patrons, there were no designated parking spaces available for persons with
25 || disabilities that complied with the Americans with Disability Act Accessibility
26 | Guidelines (“ADAAG”) on or about August 13, 2019. At that time, Plaintiff
27 | experienced extreme difficulty availing herself to the Business accommodations.
28 | 12. Instead of having architectural barrier free facilities for patrons with
cans

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 4of9 Page ID #:4

Oo fo SI DR A BP W WP

mow YY NY NH YN NY Se Ke SP PF FP Se Se el lL
co “nD DR UT BR WH NY SF OG Oo we HN DO NH FW YY FF

disabilities, Defendant has: a built-up curb ramp that projects from the sidewalk and
into the disabled parking area (Section 406.5). Furthermore, the curb ramp is in

excess of the maximum grade allowed by ADAAG specifications (Section 502.4); a
built-up curb ramp that projects from the sidewalk and into the access aisle (Section

406.5). Furthermore, the curb ramp is in excess of the maximum grade allowed by

ADAAG specifications (Section 406.1).

13. Subject to the reservation of rights to assert further violations of law after a

site inspection found infra, Plaintiff asserts there are additional ADA violations
which affect her personally.

14. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that there was a compliant accessible access
parking reserved for persons with disabilities prior to August 13, 2019.

15. Plaintiff is informed and believes and thereon alleges Defendant has no
policy or plan in place to make sure that the designated disabled parking for persons
with disabilities comport with the ADAAG.

16. The designated disabled parking spaces for use by persons with disabilities
are a tip over, crash, fall hazard or trip hazard because it contains a built-up curb
ramp and cross slopes.

17. Plaintiff personally encountered these barriers. These inaccessible conditions
denied the Plaintiff full and equal access and caused her difficulty, humiliation and
frustration.

18. Asan individual with a mobility disability who at times is dependent upon a
wheelchair or other mobility device, Plaintiff has a keen interest in whether public
accommodations have architectural barriers that impede full accessibility to those
accommodations by individuals with mobility impairments.

19. Plaintiff is being deterred from patronizing the Business and its
accommodations on particular occasions, but intends to return to the Business for

the dual purpose of availing herself of the goods and services offered to the public
-4-

 

 

COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page5of9 Page ID#:5

 

 

 

1 | and to ensure that the Business ceases evading its responsibilities under federal and

2 | state law.

3 | 20. The Defendant has failed to maintain in working and useable conditions

4 || those features required to provide ready access to persons with disabilities.

5 | 21. The violations identified above are easily removed without much difficulty or

6 | expense. They are the types of barriers identified by the Department of Justice as

7 | presumably readily achievable to remove and, in fact, these barriers are readily

8 | achievable to remove. Moreover, there are numerous alternative accommodations

9 | that could be made to provide a greater level of access if complete removal were
10 | not achievable.
11 | 22. Given the obvious and blatant violation alleged hereinabove, Plaintiff
12 | alleges, on information and belief, that there are other violations and barriers in the
13 | site that relate to his disability. Plaintiff will amend the complaint, to provide
14 | proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
15 | However, please be on notice that the Plaintiff seeks to have all barriers related to
16 | his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir, 2008) (holding
17 | that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
18 | barriers that relate to his disability removed regardless of whether she personally
19 | encountered them).
20 | 23. Given the obvious and blatant violation alleged hereinabove, Plaintiff
21 | alleges, on information and belief, that the failure to remove these barriers was
22 | intentional because: (1) these particular barriers are intuitive and obvious; (2) the
23 | Defendant exercised control and dominion over the conditions at this location prior
24 | to August 13, 2019, (3) the lack of accessible facilities was not an accident because
25 || had the Defendant intended any other configuration, they had the means and ability
26 | to make the change.
27 | 24. Without injunctive relief, Plaintiff will continue to be unable to fully access
28 | Defendant’s facilities in violation of Plaintiff's rights under the ADA.

-5-
COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 6of9 Page ID #:6

Oo co NY A WA BP WNW YN

oon KN TN BRB WD HY FF Oo Oo wns HD HH BP WY KF

FIRST CAUSE OF ACTION

(Violations of the Americans With Disabilities Act Of 1990, 42 U.S.C. § 12181,
et seq. Against Defendant)

25. Plaintiff incorporates by reference, as though fully set forth, paragraphs 1
through 24 of this Complaint.
26. Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods, and services of any place
of public accommodation are offered on a full and equal basis by anyone who
owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12182(a). Discrimination is defined, inter alia, as follows.

a. A failure to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford goods,
services, facilities, privileges, advantages, or accommodations to
individuals with disabilities, unless the accommodation would work a
fundamental alteration of those services and facilities. 42 U.S.C. §
12182(b)(2)(A)Gi).

b. A failure to remove architectural barriers where such removal is
readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
Appendix "D".

c. A failure to make alterations in such a manner that, to the maximum
extent feasible, the altered portions of the facility are readily accessible
to and usable by individuals with disabilities, including individuals
who use wheelchairs, or to ensure that, to the maximum extent
feasible, the path of travel to the altered area and the bathrooms,
telephones, and drinking fountains serving the area, are readily
accessible to and usable by individuals with disabilities. 42 U.S.C. §

12183(a)(2).
~6-

 

 

COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 7of9 Page ID #:7

Oo co ~s HR UO BP W KH

NM NM Bw hw BR HK BR OR ORDO ee
co Ss) Of tA B&B WwW HYP KK CO ODO On HD NH FP WH NY KF S&S

27. Any business that provides parking spaces must provide accessible parking
spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
Standards, parking spaces and access aisles must be level with surface slopes not
exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
Standards, access aisles shall be at the same level as the parking spaces they serve.
Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
required to be nearly level in all directions to provide a surface for wheelchair
transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure
to provide a level access aisle in the designated disabled parking space is a violation
of the law and excess slope angle in the access pathway is a violation of the law.
28. A public accommodation must maintain in operable working condition those
features of its facilities and equipment that are required to be readily accessible to
and usable by persons with disabilities. 28 C.F.R. § 36.211 (a).

29, Here, the failure to ensure that accessible facilities were available and ready
to be used by Plaintiff is a violation of law.

30. Given its location and options, Plaintiff will continue to desire to patronize
the Business but she has been and will continue to be discriminated against due to
lack of accessible facilities and, therefore, seeks injunctive relief to remove the

barriers.

SECOND CAUSE OF ACTION
(Violation of the UCRA, California Civil Code § 51, et seq.
Against Defendant)
31. Plaintiff incorporates by reference, as though fully set forth, paragraphs |
through 30 of this Complaint.
32. California Civil Code section 51, et seg. guarantees equal access for people

with disabilities to the accommodations, advantages, facilities, privileges, and
_7-

 

 

COMPLAINT

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 8o0f9 Page ID#:8

 

 

 

1 | services of all business establishments of any kind whatsoever. Defendant is

2 | systematically violating the UCRA, Civil Code section 51, et seq.

3 | 33. Because Defendant violated Plaintiff's rights under the ADA, they also

4 | violated the UCRA and are liable for damages. CAL. CIV. CODE 8§ 51(f} and

5 | 52(a). These violations are ongoing.

6 | 34. Plaintiffis informed and believes and thereon alleges that Defendant’s

7 | actions constitute intentional discrimination against Plaintiff on the basis of a

8 | disability, in violation of the UCRA, Civil Code section 51, et seq., because

9 | Defendant has been previously put on actual or constructive notice that the
10 | Business is inaccessible to Plaintiff. Despite this knowledge, Defendant maintains
11 | their premises in an inaccessible form, and Defendant has failed to take actions to
12 | correct these barriers.
13 PRAYER
14 | WHEREFORE, Plaintiff prays that this court award damages provide relief as
15 | follows:
16 | 1. Apreliminary and permanent injunction enjoining Defendant from further
17 | violations of the ADA, 42 U.S.C. § 12181 et seg., and UCRA, Civil Code § 51 et
18 | seg. with respect to its operation of the Business and Property.
19 | 2. Anaward of actual damages and statutory damages of not less than $4,000
20 | per violation pursuant to § 52(a) of the California Civil Code.
21 | 3. An additional award of $4,000.00 as deterrence damages for each violation
22 || pursuant to Johnson v. Guedoir, 218 F.Supp.3d 1096; 2016 U.S, Dist, LEXIS
23 | 150740 (USDC Cal, E.D. 2016).
24 | 4.  Forreasonable attorneys’ fees, litigation expenses, and costs of suit, pursuant
25 | to 42 U.S.C. § 12205; California Civil Code § 52.
26 DEMAND FOR JURY TRIAL
27 Plaintiff VERONICA MATHIAS hereby respectfully requests a trial by jury
28 | on all appropriate issues raised in this Complaint.

-8-
COMPLAINT

 

 
Case 2:19-cv-10209-TJH-PLA Document1 Filed 12/02/19 Page 9of9 Page ID #:9

DATED: December 2, 2019 MCFARLIN LLP

By: /s/ Jarrod Y. Nakano

 

Jarrod Y. Nakano

Attorneys for Plaintiff
VERONICA MATHIAS

oOo co 4 DB Ww BP W WH KF

BO BO ORD BRD et

-9-

 

 

COMPLAINT

 
